DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 04/11/2022.  Claims 1-9 and 11-21 are currently pending.  Claim 10 has been cancelled.  Claims 20 and 21 have been added.  Claims 1, 11, 16 and 17 are currently amended.  Claims 1, 16, and 17 are independent claims.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.    
Applicant argues on pages 11-12:
The cited art does not teach or suggest such a method. To begin, Ronen does not teach or suggest storing a portion of a successfully deployed app as an artifact in a repository, wherein the portion of the successfully deployed app is reusable for app development in the repository. The Office has  acknowledged as much, noting that Ronen does not explicitly disclose such a feature. (Office Action, p. 6.)
Additionally, Ronen does not teach or suggest storing metadata of the stored at least one portion of the successfully deployed app in the repository. The Office has acknowledged as much, noting that Ronen does not explicitly disclose such a feature. (Office Action, p. 6.)
Further, Ronen does not teach or suggest wherein the stored metadata of the successfully deployed app includes deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof. The Office has argued, with respect to the features of claim 11 now included in claim 1, that paragraphs [0016], [0030], and [0043] of Ronen disclose such a feature. (Office Action, 9.) Applicant respectfully disagrees. The cited paragraphs of Ronen, and the reference in general, may disclose various metadata characteristics, but these characteristics are not tied to specific metadata of a successfully deployed app. In other words, because the reference does not discuss or suggest storing metadata of a successfully deployed app in the repository (as noted above), it follows that the reference also does not teach or suggest where the stored metadata refers to specific characteristics of the successfully deployed app.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues on pages 12-13:
Slawson does not make up for these deficiencies in Ronen. To begin, Slawson does not teach or suggest storing a portion of a successfully deployed app as an artifact in a repository, wherein the portion of the successfully deployed app is reusable for app development in the repository. The Office has argued that paragraphs [0025], [0026], and [0029] of Slawson disclose that a portion of the stored app in the repository is reusable for app development. (Office Action, p. 6.) Applicant respectfully disagrees. Slawson deals with in-application customization, not application development. This becomes evident, e.g., from paragraphs [0013], [0014], and [0019] of Slawson, as these passages differentiate between an original developer developing a customizable app and the user who then customizes the developed app. This difference also becomes evident in view of Fig. 3 and paragraphs [0049] to [0054] of Slawson. As such, there is no teaching or suggestion within the reference regarding reusing an app in a repository for further app development. In other words, Applicant submits that the reference does not teach or suggest storage of a successfully deployed app in a repository to be used for further app development.

Examiner respectfully disagrees. In response to applicant's argument that Slawson deals with in-application customization, not application development is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Slawson is both in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned.  Slawson states “Certain methods of creating an application are described where, in an application developed by an original author, an interaction with the application can be received to make a modification to the application from a set of available modifications that the original author did not create for the application” [0005], “Referring to FIG. 3, a template or original app 300 can be developed through a developer platform 110” [0048], and “The user can customize their instance 340 of the template/original app by making one or more modifications from a set of available modifications. In some implementations, the in-application customization can be accomplished by end users by making available the capabilities of modifying attributes, as if the application was being modified within the development tool by an application developer. The customization interface 315 can facilitate the use of functionality from a developer platform service 350” [0054].  Examiner notes that these citations, at least, demonstrate that Slawson is directed to app development and further app development.  Moreover, Examiner notes that Slawson describing in-application customization is still, in view of the disclosure of Slawson, considered application development and pertinent to reusing an app in a repository for further app development because a customizer user 101 receives a successfully deployed app [template app] from a repository in which the customizer user 101 can use for further app development [creating a custom app] (again see at least Slawson [0054]).  
In response to Applicant’s argument that Slawson does not teach or suggest reusing an app in a repository for further app development and storage of a successfully deployed app in a repository to be used for further app development, Examiner respectfully disagrees.  Examiner notes that only at least one portion of the successfully deployed app is claimed to be stored and reusable for app development. Slawson states that the customized app [at least one portion of the successfully deployed app] can be saved as an app instance [artifact] ([0023]), the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance ([0025]) and the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101 ([0026]).  Therefore, Slawson does teach “storing at least one portion of the successfully deployed app as an artifact in the repository, wherein the at least one portion of the successfully deployed app is reusable for app development in the repository”.  Thus, Applicant’s arguments are not persuasive.

Applicant further argues:
Further, Slawson does not teach or suggest storing metadata of the stored at least one portion of the successfully deployed app in the repository. The Office has argued that paragraphs [0044], [0045], [0060], [0105], and [0110] of Slawson disclose the storage of metadata for a successfully deployed app in the repository. (Office Action, p. 6.) Applicant respectfully disagrees. The “features” disclosed in Slawson do not correspond to metadata, as recited in claim 1. In the light of the paragraphs [0014], [0018], and [0020] to [0022] of Slawson, Applicant submits that the “features” may only be understood as functionalities of the customizable application. Further, Slawson’s “features” are not stored in the application store 111 in which the template app 110 is available for download (see, e.g., paragraphs [0017] and [0025]). Rather, the “features” may be stored in a marketplace or “function store.” (Cf. paragraph [0040] of Slawson.) As such, Slawson does disclose or suggest storing metadata of a successfully deployed app in a repository as defined in claim 1.

Applicant argues that the “features” disclosed in Slawson do not correspond to metadata, as recited in claim 1.  Examiner respectfully disagrees.  Applicant discloses in claim 1 that the metadata to be stored comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination of thereof.  Slawson teaches features considered to be deployment information, app services, and information on dependencies.  Thus, Slawson is commensurate in scope to what Applicant has claimed the metadata to comprise.  See below for the current 103 rejection.  Examiner notes what is considered metadata and what the claims and specification has considered metadata is quite broad.  Applicant further argues that the features are not stored in the application store but rather a marketplace.  Examiner respectfully disagrees.  Slawson describes that the app instance and the features [metadata] of the app instance are stored together (at least [0105] [0110]).  Since the features are stored together with the app instance and the app instance is saved to the application store, the features of the app instance would also be stored to the application store.  Therefore, Slawson teaches storing metadata of the stored at least one portion of the successfully deployed app in the repository.  Thus, Applicant’s arguments are not persuasive

Applicant further argues:
Finally, Slawson does not teach or suggest wherein the stored metadata of the successfully deployed app includes deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof, nor has the Office relied upon Slawson for such features of claim 11 now included in claim 1.
Therefore, in view of these remarks, Applicant submits that claim 1 1s allowable over the cited art. Further, because pending claims 2-9, 11-15, and 18-21 depend from claim 1, these claims are also allowable for at least these reasons.

Examiner respectfully disagrees, noting that Slawson was relied upon to teach features of claim 11 which are now included in claim 1.  Examiner had cited to paragraphs [0044], [0045], and [0058] of Slawson.  Thus, Applicant’s argument is not persuasive.  See below for the current 103 rejections.
Hence, the references, as a whole, have been reasonably interpreted as teaching the recited claim language.
Applicant further argues on page 13 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Examiner Note
The positively recited “physical processor” element of claim 16 has been interpreted as requiring hardware. 
The terminology "non-transitory" of claim 17 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. (US 2007/0234290 A1; hereafter “Ronen”) in view of Slawson et al. (US 2015/0074546 A1; hereafter “Slawson”).

Regarding Claim 1, Ronen teaches a computer-implemented method of creating an app, the method comprising: (Ronen [0003] [0015]: users to evaluate and consume a number of different reusable components 140 for development, redevelopment, customization, or easy utilization of applications)
providing an app development user interface (UI) to a user for developing the app; (Ronen [0023]
[0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
providing a search UI to the user for searching in a repository for storing artifacts; (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capturing a search intent of the user in response to user interactions with the search UI; (Ronen [0015]
[0028]- [0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
importing at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI; (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
developing the app through the app development UI by using the imported at least one artifact; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033])
successfully deploying the developed app to at least one end user, (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploying the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; storing at least one portion of the successfully deployed app as an artifact in the repository, wherein the at least one portion of the successfully deployed app is reusable for app development in the repository; and storing metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.
Slawson teaches successfully deploying the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080])
storing at least one portion of the successfully deployed app as an artifact in the repository, (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]…NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance) wherein the at least one portion of the successfully deployed app is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101…NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user) and 
storing metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well…NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) wherein the stored metadata comprises deployment information, (Slawson [0058]:  set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof. (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Ronen in view of Slawson teaches further comprising: displaying a set of artifacts stored in the repository corresponding to the captured search intent of the user in the search UI; (Ronen [0043]: displaying search results of the components that matched the search; Figs. 4F-
4G) and capturing an intent of the user to reuse at least one artifact of the displayed set of artifacts in response to user interactions with the search UI. (Ronen [0044]: the user may select one or more items from the list) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 4, Ronen in view of Slawson teaches wherein the metadata comprises at least one of artifact owner, artifact tags, artifact descriptions, artifact key words, artifact popularity, artifact versions, artifact similarity, artifact purposes, artifact areas, or any combination thereof.  (Ronen [0042] [0043]: usage metrics including most searched items, most purchased components 140, composite opportunities, supply and demand curves, contractual obligations (such as prioritized placement), or other criteria; Figs. 4G-4H; Slawson [0044] [0045] [0060]) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Ronen in view of Slawson teaches the artifacts comprise at least one of app data, app components, app architecture, app programming interfaces (APIs), app services, app usages, app links, app description, app dependencies, artifact dependencies, app environments, app tags, business events, notifications, app interfaces, trigger information, user interface (UI) designs, knowledge graphs, maps of reusable 3information technology (IT) assets, links to pages, or any combination thereof.  (Ronen [0020]: development components 140 may include (among other things) industry applications, analytics, reusable components, objects, collaborative software and pages, request for comments (RFC) documents, relationships, processes, views, models, dashboards, and other business content (whether primary, secondary, or other), solutions, or identifiable portion thereof; component may further include each element's definition, lifecycle history, dependents, dependencies, versions, use or "big name" cases, industry types or associations, role types, security profile, and usage information; Slawson [0023] [0029] [0036] [0037] [0041]) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 6, Ronen in view of Slawson teaches wherein the developing of the app comprises using visual model-based representations.  (Ronen [0030] [0047]: this storyboard may be an interface that the user can access for portal content development and is used to draw and compose model diagrams using a simple and intuitive visual notation) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Ronen in view of Slawson teaches wherein the visual model-based representations are included in a visual, model-driven software development platform.  (Ronen [0047]: this multi-layered interface may represent a model-driven solution that allows simple drag-and-drop techniques to request or develop pattern-based or freestyle user interfaces and define the flow of data between them) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 9, Ronen in view of Slawson teaches wherein the developed app and/or the artifacts stored in the repository comprise(s) standardized modules concerning at least one of data providers, data consumers, data update mechanisms, data formats, available data treatment operations, app identity and access management (IAM), or any combination thereof.   (Ronen [0043]: metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations; components comprise name, unique identifier, business context, industry type, author or other content developer, general description or abstract, and features and details; component manager 130 may provide the user with the legal or licensing setting of consumption of those components; Slawson [0017] [0018] [0020] [0052] [0060]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 11, Ronen in view of Slawson teaches wherein the stored metadata comprises the deployment information.  (Ronen [0016] [0030] [0043]; Slawson [0044] [0045] [0058]: describing features [metadata] considered as deployment information; [0021] [0059]) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 12, Ronen in view of Slawson teaches further comprising: updating the stored at least one portion in the repository upon amending the at least one portion in the successfully deployed app, and/or updating the stored metadata of the stored at least one portion in the repository upon amending the metadata of the stored at least one portion.  (Ronen [0051]: component manager 130 may automatically determine that the particular component 140 (or its metadata) has changed at the remote site and automatically update the storefront, as well as potentially propagate the changes to the appropriate customers. For example, component manager 130 may determine that the price, contact information, associated consultant list, or other information has been changed and automatically update the catalog based on the identified changes; Slawson [0060] [0061) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Ronen in view of Slawson teaches wherein the stored metadata of the stored at least one portion includes information on access rights for accessing the stored at least one portion, and wherein the stored at least one portion is only accessible to users having suitable access rights.  (Ronen [0021]: system 100 often stores metadata and other identifying information along with the actual piece of software (whether object or source) for example security profile; [0023]
[0030]: component manager 130 may implement further functionality including being operable to manage permissions for users and allow users to determine what access rights they have and can reside on top of any suitable repository; Slawson [0020] [0021] [0053] [0059]: permissions) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Ronen in view of Slawson teaches wherein the stored metadata of the stored at least one portion includes information on access rights for the deploying and/or using of the app which are developed using the stored at least one portion, (Ronen [0049] [0050]: the system may ensure that the user has the security privileges to post or publish content to the storefront; Slawson [0020] [0021] [0053] [0059]: permissions) wherein the stored at least one portion is only accessible to users having suitable access rights, and/or wherein the developed app may only be deployed and/or used by users having suitable access rights.  (Ronen [0021]: particular development component may be an internally stored software object usable by authenticated customers or internal development; [0030]: authenticate prior to allowing a member to view of manage the bag; Slawson [0020] [0021] [0053] [0059]: permissions) [The motivation of claim 1 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, Ronen in view of Slawson teaches wherein the developed app is suitable for deployment to hardware devices including smartphones, handheld computers, tablet computers, desktop computers, smartwatches, TVs, to cloud computing platforms or to Internet of Things (IoT) operating systems. (Ronen [0027] [0040]: smart phone, personal computers; PDAs; desktop; Slawson [0016] [0063]: smartphones, tablets, wearable computers, televisions, etc.) [The motivation of claim 1 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Ronen teaches a computer system comprising: a physical processor arranged and configured to: (Ronen [0022] [0027]: processor)
provide an app development user interface (UI) to a user for developing an app; (Ronen [0023]
[0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
provide a search UI to the user for searching in a repository for storing artifacts which are reusable for app development; (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capture a search intent of the user in response to user interactions with the search UI; (Ronen [0015]
[0028]- [0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
import at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI; (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
develop the app through the app development UI by using the imported at least one artifact; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033])
successfully deploy the developed app to at least one end user, (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploy the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; store at least one portion of the successfully deployed app as an artifact which is reusable for app development in the repository; and store metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.
Slawson teaches successfully deploy the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080])
store at least one portion of the successfully deployed app as an artifact (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]…NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance) which is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101…NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user) and 
store metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well…NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) wherein the stored metadata comprises deployment information, (Slawson [0058]:  set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof. (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Ronen teaches a non-transitory computer-readable medium encoded with executable instructions, that when executed, cause a computer system to: provide an app development user interface (UI) to a user for developing an app; (Ronen [0023] [0028]: the component manager 130 is software operable to provide an interface to a plurality of solutions and some or all of the underlying reusable components 140 that can be used for these solutions)
provide a search UI to the user for searching in a repository for storing artifacts which are reusable for app development; (Ronen [0003] [0023] [0031]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; [0020] [0021] [0030))
capture a search intent of the user in response to user interactions with the search UI; (Ronen [0015]
[0028]- [0031] [0035]; [0040]-[0045]: user provides user input in the search interface to a search; received search parameters at step 608 should allow a non-technical user to find the more appropriate components)
import at least one artifact corresponding to the captured search intent of the user from the repository to the app development UI; (Ronen [0040]-[0045]: Component manager 130 then allows these components to be downloaded by, copied by, or otherwise provided to the requesting user; [0044]: the user can add those selected items to software solutions bag as shown in interface 136i; Fig. 6)
develop the app through the app development UI by using the imported at least one artifact; (Ronen [0003] [0040]-[0045]: software solutions bag [app] is then generated based on a user selection of at least one of the cataloged development components; [0030]: software solutions bag object packages, groups, bundles, or otherwise collects reusable components 140, perhaps with its accompanying information such as metadata, relationships, and such; [0033])
successfully deploy the developed app to at least one end user, (Ronen [0030]: the software solutions bag is delivered to a second user [end user])
Although Ronen teaches that software solutions bag object packages, groups, bundles, or otherwise collects reusable components, perhaps with its accompanying information such as metadata, relationships, etc. [0030] and metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations [0043]; Ronen, however, may not explicitly teach every aspect of [successfully deploy the developed app to at least one end user,] wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; store at least one portion of the successfully deployed app as an artifact which is reusable for app development in the repository; and store metadata of the stored at least one portion of the successfully deployed app in the repository, wherein the stored metadata comprises deployment information, app services, information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof.  
Slawson teaches successfully deploy the developed app to at least one end user, wherein the end user is a customer that installs and activates the app, and wherein successful deployment comprises installment and activation of the app by the end user; (Slawson [0017] [0019]: customizer 101 [end user/customer] may download a "template app" (110) [the developed app], for example from an application store [repository]; the app customizer 101 may open the template app; [0028]: the app customizer 101 or custom app user 131 may open the template app (150) and begin using the app; [0053] [0080])
store at least one portion of the successfully deployed app as an artifact (Slawson [0019] [0021] [0023] [0029] [0105]: customized app [at least one portion of the successfully deployed app] which can be saved as an app instance [artifact]; [0025]: app customizer owns their instance of the app and can share their customized app with others; the app customizer may be able to make their customized app available via the application store 111 [repository]…NOTE: the app customizer customizes the template app which then becomes the customized app and then is saved as an app instance) which is reusable for app development in the repository; (Slawson [0025] [0029]: the customized app/app instance may be available in the application store 111 [repository] or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance; [0026]: the custom app user 131 can open the app instance 141 and use (142), customize (143), or share (144) the app instance in a similar manner as the previous app customizer 101…NOTE: the custom app/app instance is reusable for app development because the custom app/app instance can be further used and customized by another end user) and 
store metadata of the stored at least one portion of the successfully deployed app in the repository, (Slawson [0105] [0110]: describing that the app instance and the features [metadata] of the app instance are stored together as well…NOTE: since the features are stored together with the app instance and the app instance saved to the application store, the features of the app instance would also be stored to the application store; [0044] [0045] [0060]: Describing updates provided by a previous customizer user of the application can be available within the instance of the application. Thus, one would recognize metadata of the customizer user would necessarily need to be stored in order for the associated updates to be made) wherein the stored metadata comprises deployment information, (Slawson [0058]:  set of properties can be included for the app in the form of metadata for each app; [0044] [0045]: describing features [metadata] considered as deployment information; [0020] [0021] [0059]) app services, (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) information on a dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app, or any combination thereof. (Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to storing at least one portion of the successfully deployed app and metadata of the stored at least one portion of the successfully deployed app in the repository as taught by Slawson for the benefit of application development system of Ronen, with a reasonable expectation of success, for customization and reusability purposes in order to better meet a user’s needs and interests without needing to know how to program (Slawson [0015] [0016]). In addition, both references (Ronen and Slawson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Ronen in view of Slawson teaches wherein the importing of the at least one artifact comprises linking the app to be developed to running services or another app in operation, therein allowing for an incorporation of future information available at a reference target so that up-to-date information is configured to be retrieved from the reference target by the app to be developed. (Ronen [0003] [0044]: the software solutions bag can be logically linked with a first third party application via a first channel and logically linked with a second third party application via a second channel; [0021] [0029]: a particular development component record may merely be a pointer to a particular piece of third party software stored remotely; [0016] [0051]: describing links or connections to running services may provide updated information regularly; Slawson [0060] [0061]:  describing propagating updates) [The motivation of claim 1 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Ronen in view of Slawson teaches further comprising: reusing at least one artifact of the successfully deployed app stored in the repository in an updated app development via a new search of the repository by the user or a new user in the updated app development.( Ronen [0003] [0023] [0031] [0041]: data access layer may implement several interfaces to data or data repositories including a search or query interface...to select or collect components 140 [reusable artifacts] stored in local repositories or third party repository 220; Slawson [0003]: describing searching an app store; [0025] [0026]: app customizer owns their instance of the app and can share their customized app with others (121). In some cases, the app customizer may be able to make their customized app available via the application store 111; the app instance may be available in the application store 111 or provided (or made available) in some manner from the app customizer (122) so that a custom app user 131 may receive the app instance (140). A custom app user 131 may be a consumer of an instantiated app who can navigate through the application (such as after getting a simple tutorial), can import or enter data into the application (as enabled by the app customizer); [0050]: from an app developed by an original developer, the app can be customized by a user, now referred to as an author of a custom app (or customizer user). The custom app can also be customizable for a next user so that the next user can also become an author of his or her own custom app) [The motivation of claim 1 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, Ronen in view of Slawson teaches wherein the stored metadata comprises the information on the dependency between the stored at least one portion of the successfully deployed app and the imported at least one artifact which has been used for developing the successfully deployed app. (Ronen [0016] [0030] [0043]; Slawson [0060] [0061] [0096] [0110]: describing features [metadata] considered as information of a dependency, e.g. in regards to upgrades and updates, information/metadata would necessarily need to be stored in order for the associated upgrades and updates to be made) [The motivation of claim 1 is applicable to claim 20 and thereby incorporated]

Regarding Claim 21, Ronen in view of Slawson teaches wherein the stored metadata comprises the app services. (Slawson [0040] [0041] [0044] [0046] [0061]: describing features [metadata] considered as app services, e.g. maps, stock tickers, content from other sites, GPS data, add a workflow for an approval process) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Slawson in further view of Jayaramappa et al. (US 2013/0167115 A1; hereafter “Jayaramappa”).

Regarding Claim 3, Ronen in view of Slawson teaches further comprising: retrieving metadata of the artifacts stored in the repository; (Ronen [0042] [0043] : The results may allow the user to view the metadata or accompanying information to understand the component's business scenarios, look and feel, as well as basic technical requirements or recommendations; Slawson [0022] [0040]) determining a ranking of the artifacts stored in the repository corresponding to a degree of conformance of the retrieved metadata with the captured search intent of the user, (Ronen [0042]: component manager 130 may prioritize these results based on usage metrics including most searched items, most purchased components 140; [0043]: the results may also be sorted, ranked, or made conspicuous (such as bolded) based on a preferred provider or application indication, contractual obligations, or any other criteria)  
displaying the set of artifacts according to the determined ranking of the artifacts.  (Ronen [0042] [0043]: the ranked/prioritized list is presented to t the user) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]
Ronen does teach “component manager 130 may prioritize these results based on usage metrics including…most purchased components 140” [0042], however, Ronen in view of Slawson may not explicitly teach every aspect of wherein the ranking of the artifacts is based upon a number of deployments for a given app.
Jayaramappa teaches wherein the ranking of the artifacts is based upon a number of deployments for a given app; (Jayaramappa [0027] [0038] [0039] [0066]: describing ranking of software assets [artifacts] can be based on a number of downloads [deployments])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the ranking of the artifacts is based upon a number of deployments for a given app as taught by Jayaramappa for the benefit of application development system of Ronen in view of Slawson, with a reasonable expectation of success, because Jayaramappa teaches this provides “a higher level of the fitness for reuse purpose” [0038]. In addition, both references (Ronen in view of Slawson and Jayaramappa) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, software reuse. This close relation between the references highly suggests a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ronen in view of Slawson in further view of Khoyi et al. (US 2017/0322716 A1; hereafter “Khoyi”).

Regarding Claim 8, Ronen in view of Slawson does teach easy-to-use interface for disparate development components 140 to at least one business 108 or user, potentially without requiring specific technical or data-specific knowledge (Ronen [0017]) and this intuitive way often helps the user search, find, and understand what component is more adequate for the business needs and can help the non- technical user (Ronen [0035]). However, Ronen in view of Slawson may not explicitly state wherein the visual, model-driven software development platform is a low-code software platform.
Khoyi teaches wherein the visual, model-driven software development platform is a low-code software platform.  (Khoyi [0039] [0040]: visual models and the entities can be utilized (e.g., visually and rapidly via a user-friendly interface) to define various elements of an application (a computer-implemented solution), reducing the need for hand-coding and accelerating the development process. This is referred to as low-code application development)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the visual, model-driven software development platform is a low-code software platform as taught by Khoyi for the benefit of application development system of Ronen in view of Slawson, with a reasonable expectation of success, because Khoyi teaches that this “improves upon traditional application development by, for instance, significantly reducing the length of time needed to create and deploy a solution as well as the knowledge and/or skill set needed to code a solution, allowing even noncoders to provide their input while a solution is being developed in the process" [0040]. In addition, both references (Ronen in view of Slawson and Khoyi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, application development. This close relation between the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Iyer
US 10,581,675 B1 – Directed to deploying an application using an infrastructure identified based on metadata associated with source code of the application [Abstract]
Halley et al.
US 9,286,040 B2 – Directed to a software builder [Abstract]
Stanton et al.
US 7,188,158 B1 – Directed to enterprise component-based software development system


US Patent Application Publications
Wilson et al.
US 2019/0392043 A1 – Directed to an application development platform using pre-defined logic based on assumptions [0002] [0006]
Keller 
US 2019/0138282 A1 – Directed to allowing large application development using a graphical representation of the problem
Hong 
US 2019/0114155 A1 – Directed to a non-developer-oriented application platform wherein the non-developer-oriented application (app) platform provides an app [0001]
Noens et al.
US 2016/0154629 A1 – Directed to building applications based on metadata [Abstract] [0006]
Ronen et al.
US 2007/0250405 A1 – Directed to identifying reusable development components [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        April 30, 2022